I concur in the order of reversal in this cause because I am convinced that the legislative Acts here under attack do not controvert any provisions, or provision, of organic law. I must consider each of such Acts as having been constitutionally passed and the purposes and the provision of each of such Acts to be valid as within the purview of the exercise of the police power.
The Acts not being obnoxious to the provisions of the organic law, are such as may be enacted by the Legislature and when they are shown to have been lawfully enacted by the Legislature the courts are without power to strike them down.
My view is that the order appealed from should be reversed and the cause remanded to the court below with directions that it be dismissed. *Page 46